DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 02/03/2021, Applicant, on 04/19/2021, amended claims 1, 8, and 18, and added claims 21-22. Claims 1-22 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-22are applied in light of Applicant's amendments.      
The Applicant argues that “The claims provide a detailed series of steps, using specific computer science constructs: the claim provides a specific way to achieve an effect or outcome (the "how", a specific implementation) as opposed to merely the statement of a goal. The specific details in the claims provide an improvement to the technology of computer automation. The detail in the claims impose a meaningful limit on any alleged judicial exception. The claims do not describe just any method of creating computer automation, but rather a specific and detailed way to do so in the context of a specific computer system handling specific, narrowly-defined data, and provide a specific solution to a problem, limiting the claim to be narrower than any alleged abstract concept. Enfish, 822 F. 3d at 1336; McRO, 837 F.3d at 1314. "[A] claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101". 2019 Revised Guidance at 22.” (Remarks 04/19/2021, pages 1-5)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for gathering and analyzing information regarding user(s) processes and subprocesses. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of gathering and analyzing information regarding user(s) processes and subprocesses, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of gathering and analyzing information regarding user(s) processes and subprocesses, and performing correlation analysis is insufficient to demonstrate an improvement to the technology. 
Additionally, the basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. The McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-13 and 21-22) and system (claims 14-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: using a data gathering process… gathering low-level user action…information items, each low-level user action…information item comprising an input type description, a user name of the person inputting the user action, and screen window information; and …applying sequential pattern mining to determine a set of subprocesses, each subprocess comprising a series of low-level user actions, each user action associated with a user action vector, and each subprocess associated with a subprocess vector generated from user action vectors associated with low-level user actions comprised in the subprocess; clustering the subprocess vectors to create processes; and for each process, calculating an automation score using the actions comprised in the subprocesses comprised in the process. 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to the method comprising using one or more computers… executed by a processor on a computer of the one or more computers… at a computer of the one or more computers: … A system for analyzing computer actions on a computer desktop system to identify computer- based processes which are automation candidates, the system comprising: a computer comprising a processor and a memory, wherein the processor is configured to  (as recited in independent claims 1, 8, and 14).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: the method comprising using one or more computers… executed by a processor on a computer of the one or more computers… at a computer of the one or more computers: … A system for analyzing computer actions on a computer desktop system to identify computer- based processes which are automation candidates, the system comprising: a computer comprising a processor and a memory, wherein the processor is configured to  (as recited in independent claims 1, 8, and 14).  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0025]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…data/requests/rules is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-13, and 15-222) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example calculating an automation score for a process is based on the time spent for each subprocess comprised in the process and a quality score for each low-level user action comprised in each subprocess comprised in the process;  creating a text string from at least the input type description, the name of the application executing the screen window, and the screen window information; and calculating as the user action vector a word embedding of the text string; calculating an automation score is performed using a duration for the process”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-4, 6, 8, 9-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150154526 (hereinafter “Yates”) et al., in view of U.S. PGPub 20190180218to (hereinafter “Vigneswaran”) et al. 
 As per claim 1, Yates teaches a method for analyzing computer actions on a computer desktop system to identify computer- based processes which are automation candidates, the method comprising using one or more computers: 
using a data gathering process executed by a processor on a computer of the one or more computers, gathering low-level user action computer information items, each low-level user action computer information item comprising an input type description, a user name of the person inputting the user action, and screen window information;  Yates 0169: “Transforming (FIG. 5) refers to the system feature that allows for receiving of one or a plurality of data element inputs by one or a plurality of users in their raw form and transforming the raw data elements 25 into distinctly user to input these team member names and then, without activity by the user and in the background, the tool "transforms" this inputted data-elements (team member names) to a new data-element and launches (in this example) an e-mail message to each identified team member asking that team member to accept the relationship (on the user's new team)…0178-0193: Bill, the team member, wants to see all of his open tasks. So, when he signs into LEAP, the software recognizes Bill and presents Bill with all tasks linked to him because he has accepted these tasks… Bill completes the flow chart (in MS Visio) and adds the attachment to the task and selects "complete". Bob, the PM, receives an alert on his device that Bill's task is complete.” {Examiner note: The art teaches the ability to track and show names of users inputting/completing tasks/actions.} 
and at a computer of the one or more computers: applying sequential pattern mining to determine a set of subprocesses, each subprocess comprising a series of low-level user actions, each user action associated with a user action vector, and each subprocess associated with a subprocess vector generated from user action vectors associated with low-level user actions comprised in the subprocess; clustering the subprocess vectors to create processes; 
Yates 0104: “FIG. 14 shows the relationship of the tasks and subtasks and users…0130: An end-to-end process flow feature set (FIG. 2) configured to create relationships between discrete data-elements and collect a plurality of data-elements based on a rule set defined by the relationships..0151: The action or act stage 57 the software is configured to enable the user of existing or the creation of new initiatives and time boxed events (i.e. Sprints or alternative names) that hold the specific tasks and subtasks, which are assigned to individuals or groups by communicating those tasks to each user in the system that has an assigned task or subtask. Initiatives and time boxed events with tasks and sub tasks with collaborations, communications and attachments are monitored for progress, and feedback to stated goals, objectives, and financials also is performed during this stage…0162: New data elements (i.e. tasks and subtasks) may also be generated in this stage and new relationships to users are fully communicated, stored, retrieved, and otherwise manipulated by the system 90 (FIG. 1) and transformed into the matrix 69 (FIG. 2). Specific goals and objectives germane to this initiative are fed into the goal/objective repository 917 along with the ideas generated in the Engage phase.”
Yates may not explicitly teach the following. However, Vigneswaran teaches:
and for each process, calculating an automation score using the actions comprised in the subprocesses comprised in the process;Vigneswaran 0018: “the plurality of project criteria include a plurality of quality weight; each availability response includes a proposed cost and a proposed completion time for the particular work stage; and the processor of the task scheduling server is configured to select the assigned user by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score.”
Yates and Vigneswaran are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yates with the aforementioned teachings from Vigneswaran with a reasonable expectation of success, by adding steps that allow the software to calculate scores with the motivation to more efficiently and accurately analyze data [Vigneswaran 0018].
 As per claim 2, Yates and Vigneswaran teach all the limitations of claim 1. 
 In addition, Vigneswaran teaches:
wherein calculating an automation score for a process is based on the time spent for each subprocess comprised in the process and a quality score for each low-level user action comprised in each subprocess comprised in the process;Vigneswaran 0018: “the plurality of project criteria include a plurality of weighting criteria, the plurality of weighting criteria including a timing weight, a cost weight, and a quality weight; each availability response includes a proposed cost and a proposed completion time for the particular work stage; and the processor of the task scheduling server is configured to select the assigned user by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score.”
Yates and Vigneswaran are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yates with the aforementioned teachings from Vigneswaran with a reasonable expectation of success, by adding steps that allow the software to calculate scores with the motivation to more efficiently and accurately analyze data [Vigneswaran 0018].
 As per claim 3, Yates and Vigneswaran teach all the limitations of claim 1. 
 In addition, Yates teaches:
creating a text string from at least the input type description, the name of the application executing the screen window, and the screen window information; and calculating as the user action vector a word embedding of the text string;Yates 0169: “A further example includes transforming raw data entered into the system into a distinctly different data element, for example Key Performance Indicators and/or operational metrics requesting specific inputs from the user based on where that user is in the software tool. The software tool then instantly transforms that input into new output for other uses by the system. These inputs and outputs are a form of data-elements. For example, a user may be at a stage in the software tool whereby the user should now input team members to whom tasks and subtasks will be assigned. The software tool is configured to enable the user to input these team member names and then, without activity by the user and in the background, the tool "transforms" this inputted data-elements (team member names) to a new data-element and launches (in this example) an e-mail message to each identified team member asking that team member to accept the relationship (on the user's new team). Likewise, when the user assigns a specific team member a specific task by inputting this data-element, the tool transforms this input to, again in this example, e-mail that team member and notify the team member that there is a task waiting to be accepted. Accordingly, the team member in accepting the task creates a new data-element and this is likewise "transformed" as information sent back to the user informing the user of the acceptance, for example.” 
As per claim 4, Yates and Vigneswaran teach all the limitations of claim 1. 
 In addition, Vigneswaran teaches:
displaying a visualization for a process including the automation score;Vigneswaran 0184: “the weighted scores for a subset of potential users (e.g. 3 or 5 potential users for example) may be displayed to the client user 105. The client user 105 may then select the assigned user or users from the subset of potential users using the user-side application 208. The client user 105 may also be permitted to review user data for the subset of potential users, such as written reviews stored in the user profiles in database 232
Yates and Vigneswaran are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yates with the aforementioned teachings from Vigneswaran with a reasonable expectation of success, by adding steps that allow the software to display scores with the motivation to more efficiently and accurately communicate and analyze data [Vigneswaran 0184].
 As per claim 6, Yates and Vigneswaran teach all the limitations of claim 1. 
 In addition, Vigneswaran teaches:
wherein calculating an automation score is performed using a duration for the process;Vigneswaran 0018: “the plurality of project criteria include a plurality of weighting criteria, the plurality of weighting criteria including a timing weight, a cost weight, and a quality weight; each availability response includes a proposed time for the particular work stage; and the processor of the task scheduling server is configured to select the assigned user by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score…0056, 0161: The task scheduling server may also store additional data in the user profile for each performer, such as historical user data like previous projects participated in, task completion data, such as task duration.”
Yates and Vigneswaran are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yates with the aforementioned teachings from Vigneswaran with a reasonable expectation of success, by adding steps that allow the software to calculate scores with the motivation to more efficiently and accurately analyze data [Vigneswaran 0018].
 Claim 8 is directed to the same limitations as claim 1. Claim 8 also includes “a return on investment (ROI) for automating the process”. This limitation is also taught by the combination of Yates and Vigneswaran, specifically in Yates 0082: “It may include but is not limited to real time status of other data elements such as for ROI, budget, investment pool…0166: The system sends an alert to the user, for example a sponsor, that a proposal requesting funding is waiting review and approval. The user reviews the completed template, ROI and any attachments…0173: the software tool 90 configures to determine a ROI analysis 921, which is transformed into an A3 within the software.” Thus, the same art and rationale applied to claim 1 is applied to claim 8. 
 Claims 9-11 and 15-17 are directed to the method and system for performing the method of claims 2-4 above.  Since Yates and Vigneswaran teach the method and system, the same art and rationale apply. 
 Claim 14 is directed to the system for performing the method of claim 1above.  Since Yates and Vigneswaran teach the method and system, the same art and rationale apply.
Claim 19 is directed to the system for performing the method of claim 6 above.  Since Yates and Vigneswaran teach the method and system, the same art and rationale apply.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150154526 (hereinafter “Yates”) et al., in view of U.S. PGPub 20190180218to (hereinafter “Vigneswaran”) et al., in further view of U.S. PGPub 20100121859 (hereinafter “Maeda”) et al.
 As per claim 5, Yates and Vigneswaran teach all the limitations of claim 1. 
Yates and Vigneswaran may not explicitly teach the following. However, Maeda teaches:
comprising grouping low-level user actions into contexts using a TF-IDF (term frequency-inverse document frequency) algorithm;Maeda 0169: “since the next time search can be executed by using the stored weighting factors and the stored document search conditions, the relevant documents can be searched for by using keywords extracted with the use of a TF-IDF (term frequency-inverse term frequency) method.”
Yates, Vigneswaran, and Maeda are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yates and Vigneswaran with the aforementioned teachings from Maeda with a reasonable expectation of success, by adding steps that allow the software to utilize algorithms with the motivation to more efficiently and accurately analyze data [Maeda 0169]. 
 Claims 12 and 18 are directed to the method and system for performing the method of claim 5 above.  Since Yates, Vigneswaran, and Maeda teach the method and system, the same art and rationale apply.
 Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150154526 (hereinafter “Yates”) et al., in view of U.S. PGPub 20190180218to (hereinafter “Vigneswaran”) et al., in further view of U.S. PGPub 20170262899 (hereinafter “Geraghty”) et al.
 As per claim 7, Yates and Vigneswaran teach all the limitations of claim 1. 
Yates and Vigneswaran may not explicitly teach the following. However, Geraghty teaches:
comprising grouping low-level user actions into contexts using a TF-IDF (term frequency-inverse document frequency) algorithm;Geraghty 0422: “After a set of parameters estimated (maximum likelihood estimates MLEs), the Kalman Filter algorithm is applied again which will produce new time series of "C.sub.tPredicted" & "W.sub.tAdjustedPrediction" with associated distributions. The likelihood estimation then performed again producing new MLEs which will again enter into Kalman Filter. This iterative process will continue until the value of equation (18) does not improve significantly.”
Yates, Vigneswaran, and Geraghty are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yates and Vigneswaran with the aforementioned teachings from Geraghty with a reasonable expectation of success, by adding steps that allow the software to utilize algorithms with the motivation to more efficiently and accurately analyze data [Geraghty 0169].  
 Claims 13 and 20 are directed to the method and system for performing the method of claim 7 above.  Since Yates, Vigneswaran, and Geraghty teach the method and system, the same art and rationale apply.
Claims 21-22are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150154526 (hereinafter “Yates”) et al., in view of U.S. PGPub 20190180218to (hereinafter “Vigneswaran”) et al., in further view of U.S. PGPub 20200104169 (hereinafter “Powell”) et al.
 As per claim 21, Yates and Vigneswaran teach all the limitations of claim 4. 
 Yates and Vigneswaran may not explicitly teach the following. However, Powell teaches:
wherein the visualization for a process comprises a set of subprocesses, each subprocess displayed with a window associated with the subprocess and an application associated with the window;Powell 0113: “As shown in FIG. 12, for each one of the plurality of defined sub-tasks of a task, sub-task identifiers are retrieved 1210 from memory 1120, for example using a database query, or extracted from a data file or lookup table etc. A displayed sub-task identifier can be a numeric, alphanumeric, text, an icon, image or any other suitable indication of the sub-task requiring a time estimate, and may provide access to data relevant to the sub-task, including, for example, descriptive content, available resources, time constraints, physical constraints and associated attributes about the sub-task and/or the task. The data relevant to the sub-task may be displayed in response to a user input such as clicking on an icon or button to expand a window or display additional data fields.
Yates, Vigneswaran, and Powell are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar [Powell 0113].  
 As per claim 22, Yates and Vigneswaran teach all the limitations of claim 4. 
 Yates and Vigneswaran may not explicitly teach the following. However, Powell teaches:
wherein the visualization for a process comprises a number of instances for the process; Powell 0113: “As shown in FIG. 12, for each one of the plurality of defined sub-tasks of a task, sub-task identifiers are retrieved 1210 from memory 1120, for example using a database query, or extracted from a data file or lookup table etc. A displayed sub-task identifier can be a numeric, alphanumeric, text, an icon, image or any other suitable indication of the sub-task requiring a time estimate, and may provide access to data relevant to the sub-task, including, for example, descriptive content, available resources, time constraints, physical constraints and associated attributes about the sub-task and/or the task. The data relevant to the sub-task may be displayed in response to a user input such as clicking on an icon or button to expand a window or display additional data fields.
Yates, Vigneswaran, and Powell are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Powell 0113].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683